EXHIBIT 10.3

ASSIGNMENT AND ASSUMPTION OF LEASES




For and in consideration of Ten Dollars ($10.00) in hand paid, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, PRATTCENTER, LLC, an Alabama limited liability company
(“Assignor”), hereby assigns to INLAND DIVERSIFIED PRATTVILLE LEGENDS, L.L.C., a
Delaware limited liability company (“Assignee”), and its successors and assigns,
and Assignee hereby assumes all of Assignor’s right, title and interest in, to
and under those certain leases described on Exhibit A attached hereto and made a
part hereof (the “Leases”), which Leases relate to that certain real property
legally described on Exhibit B attached hereto and made a part hereof.  Assignor
shall remain responsible and liable for all liabilities and expenses and
landlord obligations relating to the Leases that occurred and accrued prior to
the effective date of this Assignment and Assumption of Leases (this
“Assignment”).  Assignee shall be responsible and liable for all liabilities and
expenses and landlord obligations relating to the Leases that occur and accrue
on or after the effective date of this Assignment.




IN WITNESS WHEREOF, Assignor and Assignee have executed and delivered this
Assignment to be effective as of the 11 day of March, 2011.







[Signature blocks on following page]






















































































1



















ASSIGNOR:




PRATTCENTER, LLC

an Alabama limited liability company             




By: /s/ Michael D. Smith

Name:

Michael D. Smith

Its:       Manager










ASSIGNEE:




Inland Diversified Prattville Legends, L.L.C.,

a Delaware limited liability company




By:  Inland Diversified Real Estate Trust, Inc.,

       a Maryland corporation, its sole member




By:  /s/ Sharon Anderson-Cox

Name:  Sharon Anderson-Cox

Its:  Vice President























2








